Title: To Alexander Hamilton from John De Lancey, 9 May 1799
From: De Lancey, John
To: Hamilton, Alexander


          
            Dr. Sir,
            New York May 9th. 1799
          
          I had the honor of communicating to you some time since the desire of my brother Warren De Lancey to raise a troop of horse for the service of his country & he to have the command of them—Mr. De Lancey has served several years in the seventeenth British Dragoons he was respected as an officer & a gentleman
          Your attention to his application will confer a favor on me & I flatter myself you will find him shoud he be appointed a valuable officer
          with the greatest respect &c Your most Obdt.
          
            John De Lancey
          
          General Hamilton
        